 INLANDBOATMEN UNION (SHAVER TRANSPORTATION)Inlandboatmen's Union of the Pacific and ShaverTransportation Company, Bay Area Divisionand International Organization of Masters,Mates, & Pilots, Pacific Maritime Region. Case36-CD-17025 October 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act following acharge filed on 16 July 1982 and an amendedcharge filed on 4 August 1982 by Shaver Transpor-tation Company, Bay Area Division (Shaver or theEmployer), alleging that Inlandboatmen's Union ofthe Pacific (IBU or Respondent), had violated Sec-tion 8(b)(4)(D) of the Act, by engaging in certainproscribed activity with an object of forcing or re-quiring the Employer to assign certain work to itsmembers rather than to employees of the Employerrepresented by International Organization of Mas-ters, Mates & Pilots, Pacific Maritime Region(MM&P).Pursuant to notice, a hearing was held beforeHearing Officer Richard V. Stratton on 21, 22, 23,24 and 29 September 1982. All parties appearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and toadduce evidence bearing on the issues. The Re-spondent, the Employer, and MM&P filed briefswhich have been duly considered.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed. On the entire record in this proceeding, theBoard makes the following findings.I. THE BUSINESS OF THE EMPLOYERThe Employer, an Oregon corporation with itsprincipal place of business in Portland, Oregon, isengaged in the business of providing marine trans-portation services. The Employer is composed of aparent company (STC) which provides towboatservices in the Portland, Oregon, and Vancouver,British Columbia, harbors and on the Columbia andSnake Rivers in Oregon; Shaver Alaska Transpor-tation Co. (SATCO) which provides towboat serv-ices in the Prudhoe Bay area in Alaska; and theSTC-Bay Area Division which performs ocean andcoastline towing in the San Franscico Bay and268 NLRB No. 26California coastline areas and is the only division ofthe Employer involved in the dispute herein.During the past year, a representative period, theEmployer realized gross revenues in excess of $6million and, during this same period, received inexcess of $50,000 for services performed for cus-tomers outside the State of Oregon. We find, onthe basis of the foregoing, that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.II. THE L.ABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theMM&P and the IBU are labor organizations withinthe meaning of Section 2(5) of the Act.A. Background and Facts of the DisputeIn 1976 the STC-Bay Area Division was estab-lished by STC in San Francisco for the purpose ofperforming ocean and coastline towing from thatarea. At the same time, the Employer signed a 3-year agreement with MM&P1for all of its employ-ees on its Bay Area vessels.2The Employer's ef-forts to generate business proved unsuccessful andit discontinued its towing business at some point in1980. However, in June 1982, the Employer wasawarded a 5-year ocean towing contract by thePennwalt Chemical Corporation. The contract re-quired the Employer to tow the Pennwalt-Totemchemical barge from Portland, Oregon, to the Pa-cific Ocean, then to various ports in Pittsburgh andEureka, California, and to Tacoma, Washington,3ajourney of approximately 20 days. Because of thelength of the voyage and the fact that hazardoussubstances would be towed, the Employer decidedto hire employees experienced in ocean towing ofhazardous substances who had their able-bodiedseamen certificates as required by Coast Guard reg-ulations.4The Employer also decided that theseemployees, unlike those in STC's river operations,would be permanently assigned to this activitythereby allowing the Employer to avoid schedulingproblems and to avoid hiring more employees thanit needed to perform the contract safely and eco-nomically. Pursuant to these requirements, the Em-ployer hired one captain, one mate, two deckhandswith able-bodied seamen certificates, one cook, andFrom 1973 on, MM&P has represented various employees of the Em-ployer2 The parties referred to this type of comprehensive agreement as a"vertical" or "top to bottom" agreement.3 The cargo was described as chlorine gas, caustic soda, and other haz-ardous chemicals.4 In ocean towing the barge is attached to the towboat by a cable andtowed with the towboat ahead of the barge, whereas in river towing, thebarges are pushed in front of and by the towboat.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDone engineer.5It designated its towboat, theShaver, as the boat to be used to tow the Pennwalt-Totem barge.Towing of the Pennwalt-Totem barge wasscheduled to begin 15 July 1982. On 13 JulyMM&P obtained authorization cards from all six ofthe Shaver's crewmembers. MM&P made a demandfor recognition and bargaining from the Employer,who, based on a check of the authorization cards,recognized MM&P as the collective-bargainingrepresentative of its employees on the Shaver. Theparties subsequently entered into a vertical agree-ment effective from 13 July 1982 until 30 May1984. The parties also specifically agreed that thecontract would not apply in those areas where theSTC operated under the Columbia River TowboatAgreement, which involved the Respondent andthe MM&P.On 9 July, prior to the Employer's granting ofrecognition to MM&P, the Respondent contactedthe Employer and demanded the work in disputefor its members, contending that its 1969 North-west Towboat Compliance Agreement (NWTCA)with STC gave it exclusive jurisdictional rights.The Employer did not respond and, on 15 July in aletter to the Employer, the Respondent again de-manded the work in dispute and stated, inter alia,that, if the Employer failed to reassign the work, itwould consider it an unfair labor practice andwould file charges against the Employer andwould take other "direct economic action in sup-port of its charges."6The following day, 16 July,the Respondent commenced picketing the Employ-er's Portland facilities; using a boat the Respondentpicketed the Employer's moorage and followed theEmployer's tugs moving in and about the Portlandharbor. The Respondent's picketing efforts contin-ued until it was enjoined on 5 August by the U.S.District Court for the District of Oregon, pursuantto the Regional Director's petition under Section10(1) of the Act, pending the instant proceedings.7B. The Work in DisputeThe parties stipulated that the work in dispute is"the unlicensed crew on ocean and coastal towingwork," and involves the classifications of deck-hand, engineer, and cook who man the Employer'stug, Shaver, when it is engaged in ocean and coast-b Of this crew, one was nonunion, two were members of the Respond-ent, and three were members of MM&P.6 The Respondent filed unfair labor practice charges in Case 36-CA-4192 alleging violation of Sec. 8(aX2) and (3) of the Act. The RegionalDirector for Region 19 dismissed the charges. The Respondent appealedthe dismissal to the General Counsel who, on 15 September 1982, deniedthe appeal and affirmed the Regional Director's dismissal.NLRB v. Inlandboarmen's Union of the Pacific, No. 82-1023 (D. Or.,Aug. 16, 1982) (order granting temporary injunction).al towing of the chemical barge Pennwalt-Totemfor the Pennwalt Corporation.C. Contentions of the PartiesThe Employer contends that the disputed workshould be assigned to its own employees who arerepresented by the MM&P. The Employer also as-serts that such an assignment is in accord with itspast practice as evidenced by its successive collec-tive-bargaining agreements with MM&P from 1973to the present. Moreover, the Employer contendsthat factors of safety, skill, efficiency, and economyfavor assignment to its employees performing thedisputed work and that the Board should thereforefind that it properly awarded the work to itsMM&P-represented employees.The Respondent contends that the disputed workshould be assigned to its members because the 1969NWTCA with the Employer is still effective andgives jurisdiction to it. Furthermore, the Respond-ent contends that historically it has performed thework in dispute as demonstrated by STC's practiceof utilizing its members for its past ocean andcoastline voyages, and its picketing activity con-cerns the issue of preservation of work and doesnot come within the intended proscription of Sec-tion 8(b)(4)(D). Moreover, the Respondent assertsthat the Employer's assignment has meant a de-crease in the job opportunities available for its Co-lumbia River members.MM&P contends that the disputed work shouldbe assigned to the employees it represents and em-phasizes the fact that, because of inaction by boththe Respondent and it, the parties effectively aban-doned the 1969 NWTCA as neither Union com-plied with the necessary procedures to renew it.Therefore, the NWTCA cannot now serve as abasis for the Respondent's claim. Moreover,MM&P asserts that the Respondent has waived itsright to an exclusive claim to the work in disputeby its failure to protest MM&P's representation(since 1973) of employees employed in the classifi-cations now in dispute. Furthermore, MM&P con-tends that there was no evidence put forward bythe Respondent showing that it had lost any jobsor suffered a decrease in the amount of ColumbiaRiver work available for its members as a result ofthe Employer's current assignment.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upon146 INLANDBOATMEN UNION (SHAVER TRANSPORTATION)a method for the voluntary adjustment of the dis-pute.The record clearly shows that commencing 9July 1982 the Respondent demanded that the workin question be assigned to its members, and thencontinued its demand, in a letter to the Employerdated 13 July, which stated, inter alia, that, if theassignment were not made to its members, it wouldresort to "direct economic action" including pick-eting the Employer. Subsequently, on 16 July theRespondent began picketing the Employer's facili-ties and distributed handbills to the public andother area labor unions which stated, inter alia, thatthe Respondent was picketing because of the Em-ployer's assignment of the work in dispute to em-ployees other than its members, and that the Em-ployer could remedy the situation by recognizingthe 1969 NWTCA, and "immediately put[ing]Shaver IBU employees onto the tug Shaver."Inasmuch as the Respondent picketed the Em-ployer with an object of forcing the Employer toreassign the disputed work to its members, we findthat there exists reasonable cause to believe thatthe Respondent violated Section 8(b)(4)(D) of theAct. As there is no contention that an agreed-uponmethod for the voluntary adjustment of the disputeexists, we find that the dispute is properly beforethe Board for a determination under Section 10(k)of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.8TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based oncommon sense and experience reached by balanc-ing those factors involved in a particular case?The following factors are relevant in making thedetermination of the dispute before us.I. Board certifications, collective-bargainingagreements, and acquiescenceThere are no orders or certifications of theBoard awarding jurisdiction of the work in disputeto employees represented by either of the Unionsinvolved in the present procedure.The Employer and MM&P witnesses have testi-fied that the current vertical agreement betweenthem covers the work in dispute; that it was en-tered into by the parties on 13 July 1982, and thatit is effective until 30 May 1984. However, the Re-8 NLRB v. Electrical Workers IBEW Local 1212 (Columbia Broadcast-ing System), 364 U.S. 9573 (1961).g Machinists Lodge 1743 (J. A. Jones Construction), 135 NLRB 1402(1962).spondent contends that its 1969 NWTCA takesprecedence over the Employer's agreement withMM&P because the NWTA is still valid havingautomatically renewed itself from year to year, andthat the Employer has consistently complied withits terms. The renewal provision of the NWTCAprovides:This agreement is effective [until] December31, 1969 and shall continue thereafter fromyear to year unless either party shall deliver tothe other party at least sixty (60) days prior tothe anniversary of the above termination awritten notice of termination.Both parties further agree that if the North-west Towboat Association Agreement is modi-fied, then the union shall notify the companyin writing of the modifications; and if the com-pany does not notify the union in writingwithin thirty (30) days thereafter of its rejec-tion, then the company hereby adopts, ap-proves and acknowledges responsibility for themodified agreements.If the company rejects the modifications inwriting within thirty (30) days, then this agree-ment shall be deemed cancelled at the end ofthe thirty (30) days.Record testimony reveals that the NWTCA wasmodified and renegotiated at least five times since1969 with none of the required notices provided tothe Employer by the Respondent. We specificallynote the testimony of the Respondent's formerpresident, Adlum, that the Employer was not noti-fied of any of the changes because the Employerwas not performing ocean or coastal towing duringthe various times the NWTCA was renegotiated ormodified. In addition, Adlum testified that in 1969it was not the Respondent's intention that theNWTCA be self-perpetuating or that it apply to allfuture towing operations of the Employer. More-over, the NWTCA was a joint agreement involv-ing the Respondent, MM&P, and the Employer,and both the Employer and MM&P have dis-avowed its validity. Furthermore, the record showsthat, although the Respondent made a verbal pro-test in 1973 regarding MM&P's contract with theEmployer covering employees performing similarwork, and in 1976 attempted to assert jurisdictionover similar work by claiming a contractual rightby virtue of the Columbia River Towboat Agree-ment, the Respondent has done nothing affirmativeover the years to perfect its claim to the work indispute. Therefore, we find that the 1969 NWTCArelied on by the Respondent ceased to exist on 31December 1969 because of the lack of required147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice to the Employer of subsequent negotiationsand modifications necessary to make the automaticrenewal clause operative and because it also wasthe understanding of the parties that this agreementhad expired on that date.'°We also find that theRespondent, by not taking steps to perfect its claimto the work in dispute since 1973, effectivelywaived any objections to MM&P's 9-year historyof representation of the disputed classifications andthat this history overrides any possible applicationof the 1969 NWTCA.' l In these circumstances, wefind that the factors of collective-bargaining agree-ments and acquiescence favors an award of thework in dispute to the MM&P-represented employ-ees of the Employer.2. Area and past practiceThe record establishes that historically membersof MM&P have performed the work in dispute forthe Employer and other San Francisco Bay areatowing companies. Moreover, MM&P's undisputedtestimony shows that it has comprehensive agree-ments with approximately 35 employers in the SanFrancisco Bay area representing several hundredemployees, including a significant number of em-ployees who perform the same type of work asthat in dispute. The record also shows that the Re-spondent, under the auspices of the NWTCA, hasrepresented employees performing the same type ofwork as the work in dispute, but that such workprimarily originated from the Puget Sound area ofWashington State or, if performed with ColumbiaRiver employees, was infrequent and of short dura-tion. Moreover, the record shows that a few of theEmployer's previous ocean and coastal towing tripswere performed without benefit of a collective-bar-gaining agreement or union representation. There-fore, we find that there is insufficient evidence toshow that the Employer's past practice favors anaward of the work in dispute to Respondent. How-ever, we do find that the factor of area and pastpractice as it pertains to the San Francisco Bayarea favors an award to the Employer's MM&P-represented employees.3. Economy and efficiency of operationThe Employer testified that it won the Pennwaltcontract because of its low bid which was based, inpart, on using a crew of six employees. Further-more, if assignment of the work were made to em-ployees represented by the Respondent, the Em-0o Longshoremen Local 54 (Hugo Neu & Sons), 248 NLRB 775 (1980).We also find that, even if the NWTCA were valid, it still would not berelevant because it covers a type of work different from that in disputeherein.I" Longshoremen Local 1410 (Mobile Steamship Assn.), 237 NLRB 1283(1978).ployer would be required to hire two additionalcrewmembers who would have little, if any, workto do and it would substantially affect its profit-and-loss margin on this contract. Additionally, be-cause the crew on the Shaver is out to sea for longperiods of time, the Employer asserts that it ismore efficient and economical to have a permanentcrew for this activity because it avoids schedulingproblems and significantly reduces the potential forconflict between its other operations. In these cir-cumstances, we find that the factors of economyand efficiency favor an assignment of the disputedwork to the Employer's MM&P-represented em-ployees.4. Skills and safetyThe Employer testified that because its oceanwork involves the towing of a chemical bargetransporting liquid chlorine, caustic soda, and otherhazardous substances, the deckhand duties are dif-ferent from those performed on a river or in aharbor because they are required to handle heavierlines, winches, and other equipment not used inriver towing. Deckhands are required to watchover the tow lines when the tow is crossing a barinto a harbor and to perform other special dutieswhenever the tow encounters bad weather orheavy seas.'2In addition, the record shows thatthese deckhands are required to know special pro-cedures regarding hooking up chemical barges totowboats and securing them to various docks andwhat safety procedures must be performed in theevent of a mishap.Although there was testimony indicating thatsome of the employees represented by the Re-spondent possess the skills necessary to perform thedisputed work, the evidence shows that the em-ployees currently performing the work have hadgreater training and experience enabling them toperform the various functions safely, efficiently,and at a higher skill level than theRespondent'smembers. The Employer credibly testified that itreviewed the Respondent's out-of-work listing andnone of the employees listed was qualified. There-fore, we find that the factors of skill and safetyfavor an award to employees represented byMM&P.5. Employer preferenceThe Employer hired new experienced employeesto perform the disputed work for the sole purposeof performing the Pennwalt towing job safely, effi-ciently, and economically. The record clearlyI' A "bar" is described as that area of the ocean where the inland wa-terway and the ocean meet.148 INLANDBOATMEN UNION (SHAVER TRANSPORTATION)shows that the Employer prefers that the work beawarded to these employees and that the Employeris satisfied with their job performance. According-ly, factor favors an award to the Employer'sMM&P-represented employees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors we conclude thatthe employees who are represented by MM&Prather than the employees represented by the Re-spondent, are entitled to perform the work in dis-pute. We reach this conclusion relying on the Em-ployer's preference, collective-bargaining agree-ments, acquiescence, area practice, economy andefficiency, and skills and safety factors involved inperforming the work. Accordingly, we shall deter-mine the dispute before us by awarding the workin dispute to those employees represented byMM&P, but not to that Union or its members. Thepresent determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board herebymakes the following Determination of Dispute.1. Employees of Shaver Transportation Compa-ny, Bay Area Division, who are represented byInternational Organization of Masters, Mates &Pilots, Pacific Maritime Region, are entitled to per-form the work of engineer, deckhand, and cook onthe Employer's tug Shaver while it is engaged inocean and coastal towing work.2. Inlandboatmen's Union of the Pacific is notentitled by means proscribed by Section 8(bX4)(D)of the Act to force or require Shaver Transporta-tion Company, Bay Area Division, to assign theabove work to employees represented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Inlandboatmen'sUnion of the Pacific shall notify the Regional Di-rector for Region 19 whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.149